Siebecker, C. J.
The trial court held that the facts shown by the record and affidavits filed in the proceeding-do not show that the defendants violated the injunctional *568order, made in the original action, and dismissed the order to show cause why the defendants should not be punished for contempt for violating the in junctional order. The plaintiff claims that it is clearly shown by the affidavits that the defendants are using the Republican House as a “hotel.” The fact is undisputed that defendants published in a Platteville newspaper a notice inviting the public to patronize “The Stanchfield” as a good place to stay while visiting the Big Badger Fair to be held for four days, requesting advance reservation, and stating that “The Stanchfield” was modern throughout and had “rooms with private bath.” The defendants con-ducted a grill room in the building. It also appears that travelers occupied rooms for a night, for a day and night, or for several days and nights, and that traveling and touring parties secured accommodation for meals and rooms. The use of printed cards to be signed by guests specifying the engagement of rooms for a period of months at a fixed rate per day, but leaving the customer free to leave at any time, constitutes in fact a system of registration equivalent to that of a hotel register. True, a large part of “The Stanchfield” is occupied by families and persons as boarders and lodgers of a private lodging and boarding house, yet the other, use of the house is clearly of the nature and kind for which a hotel is used in the sense as defined in Huntley v. Stanchfield, 168 Wis. 119, 169 N. W. 276. Such use constitutes a violation of the injunctional order entered in that case. Admittedly Patnaude is the present owner of the Columbia Hotel. Is he, as such owner, entitled to the benefits of the restrictive covenants contained in the deeds before this court in the former case of Huntley v. Stanch-field? The covenants in the conveyances of the Columbia Plotel to the Huntleys and of the Republican House property (now the Stanchfield Apartments) to the Stanchfields provide “that the said building known as the Republican *569Hotel shall not be used as a hotel for fifteen years” from November 14, 1916. In the Huntley Case it was held that:
“The restriction was effectual against Patnaude as owncr of the Republican Hotel property and became binding on the subsequent owners by express covenants in the successive deeds, and hence inures to the benefit of the plaintiff as the original party thereto.”
It is now asserted by the defendants that this was a personal covenant in favor of the Huntleys, the purchasers of the Columbia Hotel, and in whose deed the covenant was first inserted. This claim is not well founded. It is manifest that the covenant was intended as a condition of the conveyance of the Columbia Hotel property from Patnaude to the Huntleys and was intended for the benefit of the Columbia Hotel property. As declared in Hodge v. Sloan, 107 N. Y. 244, 17 N. E. 335:
“The contract was good between the original parties, and it should, in equity at least, bind whoever takes title with notice of such covenant. ... In order, to uphold the liability of the successor in title, it is not necessary that the covenant should be one technically attaching to and concerning the land and so running with the title. It is enough that a purchaser has notice of it.” Boyden v. Roberts, 131 Wis. 659, 111 N. W. 701.
In the instant case the defendants.not only had notice of it, but expressly accepted the conveyance of the Republican House property subject to the restrictive condition for the benefit of the Columbia Hotel property. We think it clear that the restriction is one for the benefit of the Columbia Hotel property and is appurtenant to it and that Patnaude acquired the right thereto as vendee of this property from Huntley.
The objection to the covenant that it is void upon the ground that it operates as an illegal restraint of trade is *570not sustained. On this point the inquiry is, Is the restriction a reasonable one under all the facts and circumstances of the transaction in the light of “the situation, business, and objects of the parties,” and was the restriction “for a just and honest purpose, for the protection of the legitimate interests of the party in whose favor it is imposed, reasonable as between them and not specially injurious to the public?” Cottington v. Swan, 128 Wis. 321, 107 N. W. 336, and cases there cited.
It is considered that all these considerations are favorably sustained by the facts showing the situation, business, and objects of the parties in view of the nature of the business and the condition of the hotel business in the city of Platte-ville. It follows that the circuit court erred in dismissing the order to show cause and in holding that the injunctional order entered in the former litigation is not violated.
By the Court. — The order appealed from is reversed, and the cause remanded to the circuit court for further proceedings according to law.